DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “said wire filaments” in line 1. The parent claims recite that the fabric includes electrically conductive wire filaments and electrically conductive bus wire, wherein the bus wire comprises bus wire filaments. It is unclear if the wire filaments recited in claim 8 reference the electrically conductive wire filaments, the wire filaments in the bus wire, or both types of electrically filaments. Claim 10 is similarly rejected. For purposes of examination, the claim is considered to require that either type of wire filaments can be made from an alloy of 30% copper and 70% nickel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks (2002/0195260) in view of JP 11-040973.
	Marks discloses a RFI/EMI shield of interlaced conducting and non-conducting filamentary members including a pair of drain members positioned adjacent to each other and continuously interlaced with the filamentary members forming the sleeve (abstract). The sleeve is formed from a plurality of at least some electrically conducting filamentary members (paragraph 7), which are equivalent to the applicant’s claimed electrically conductive wire filaments. The drain members comprise stranded copper wires (paragraph 10)are considered to be equivalent to applicant’s claimed bus wire. The drain members can be made from copper strands having a total size of 18 to 24 gage which is made from smaller strands of between 32 and 36 gage wires twisted together (paragraph 39). Thirty-two gage, round wire has a diameter of about 0.79 mm. Further, Marks teaches that the drain member is interlaced with the first filamentary members at a plurality of discrete locations and spaced apart in the lengthwise direction of the sleeve (paragraph 8). One embodiment includes the drain members travelling in an angled, zig-zag pattern (Paragraph 46, Figure 8). The fabric can be made by weaving, knitting or braiding (paragraph 25). 
	However, Marks fails to teach interlacing the bus wire into the sleeve to allow the bus wire to stretch axially 15%. JP 11-040973 discloses a shielding fabric a mix of a knitting wire and a braided wire, that are knitted into an integrated knitted fabric(paragraph 19, Figure 2c). One of ordinary skill in the art would understand that the drain members of the fabric of Marks could be integrated into the sleeve fabric by integrally knitting the yarns together, as taught by JP 11-040973, in a spaced apart pattern to form the sleeve fabric. Further, the yarns in a knit fabric would inherently have some degree of axially stretch due to the flexibility of the fabric itself. One of ordinary skill in the would be motivated to choose a knit pattern that allows the yarn sufficient stretch to flexibly confirm to different shaped objects when used as a shielding material, and still provide the desired shielding properties. Thus, claims 1 – 4 are rejected.
	While Marks discloses using copper strands wires in the sleeve, Marks fails to teach that the strands are an alloy of copper and nickel. JP 11-040973 discloses that the wire mesh can be made from known electric shielding wire material such as a Monel wire having an alloy of copper and nickel (paragraph 9 and 10). Thus, one of ordinary skill in the art would be able to choose from known materials including Monel wires comprising alloys of copper and nickel to choose the desired shielding, strength, and flexibility properties. It would have been obvious to one having ordinary skill in the art to choose from known shielding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Thus, claims 5 – 10 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
May 12, 2021




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789